Citation Nr: 9904819	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for right eye vision 
loss.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and July 1997 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

An October 1995 decision by the Board found that the 
veteran's claim for service connection for a seizure disorder 
was not well grounded and dismissed the veteran's appeal.  In 
that decision the RO was directed to vacate the portion of 
its rating decision that had formally denied service 
connection for the seizure disorder.  In light of this 
action, the Board will again determine whether or not the 
veteran's claim for service connection for a seizure disorder 
is well grounded on a de novo basis.  

The veteran timely expressed disagreement with the July 1997 
RO denial of entitlement to service connection for headaches, 
a psychiatric disability, and disabilities manifested by 
dizziness and loss of memory.  However, he failed to timely 
complete an appeal with regard to those issues following the 
issuance of a statement of the case.  As such, they are not 
for appellate consideration.

The issues of entitlement to service connection for right eye 
vision loss and hearing loss are the subject of the remand 
portion of this decision.



FINDING OF FACT

The claim of entitlement to service connection for a seizure 
disorder is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for a seizure disorder is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

The veteran's service medical records reflect that he was 
seen in August 1966.  At that time he reported that he had 
been hit in the face four days before.  X-rays of his skull 
were normal.  The impression was facial injury with damage to 
a small facial nerve.  He was returned to duty.  His service 
medical records are silent for any complaint, finding, or 
treatment for a seizure disorder.  The report of his 
September 1966 service separation examination reflects that 
he was neurologically normal.  

A report of accidental injury, submitted in June 1990, 
reflects that the veteran was involved in a motor vehicle 
accident in December 1981.  It indicates that his vehicle was 
struck from the front and from the rear with the veteran 
being thrown through a windshield out onto the hood of an 
automobile.  

The first competent medical evidence that indicates that the 
veteran has a seizure disorder reflects that this disorder 
was initially manifested following the post service 
automobile accident in 1981.  Private treatment records 
reflect that the veteran was prescribed medication for 
seizures in 1982 and a November 1991 letter from William H. 
McGill, D.O., a private osteopath, associates the veteran's 
seizures with the motor vehicle accident in the early 1980's.  
A February 1992 report of VA neurological examination 
reflects a diagnosis of status post closed head injury, 
referring to the early 1980's automobile accident, with 
seizure disorder.  Private treatment records, completed in 
1992, and received from the Michigan Department of Social 
Services, also associate the onset of the veteran's seizures 
as being coincident with the motor vehicle accident in the 
early 1980's.

In order for the veteran's claim of entitlement to service 
connection for a seizure disorder to be well-grounded, he 
must submit medical evidence indicating that he currently has 
a seizure disorder and that it is related to his military 
service.  There is competent medical evidence that the 
veteran currently has a seizure disorder.  However, there is 
no competent medical evidence that his seizure disorder 
existed during service or that his currently manifested 
seizure disorder is related to service.  The veteran has 
submitted a statement of an acquaintance as well as his own 
statements and offered testimony, and these are all presumed 
credible for purposes of this determination, but as lay 
persons, these individuals are not qualified to establish a 
medical diagnosis or show a medical etiology merely by their 
own assertions, as such matters require medical expertise.  
See Grottveit and Espiritu.  The Board therefore concludes 
that without the requisite competent medical evidence 
establishing a nexus between a currently manifested seizure 
disorder and the veteran's service, the claim of entitlement 
to service connection for a seizure disorder is not well 
grounded.  Caluza.

Although the Board has disposed of the claim of entitlement 
to service connection for a seizure disorder on a ground 
different from that of the RO, that is whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a seizure disorder not having been submitted, 
the appeal is denied.  


REMAND

The veteran's inservice report of being hit in the face in 
August 1966 was noted above.  In the November 1991 letter Dr. 
McGill notes that the veteran sustained an injury during 
service with the sequela thereto including blurred vision in 
the right eye and diminished hearing.  He also noted the 
motor vehicle accident in 1981 and indicated that sequela to 
this event included diminished vision in the right eye.  The 
report of a February 1992 VA audio examination indicates that 
the veteran has bilateral hearing loss disability for VA 
purposes.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who have treated 
him for right eye vision loss and hearing 
loss since service.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of any indicated 
records that are not already of record.

2.  After obtaining any necessary 
authorization, the RO should contact 
William H. McGill, D.O., and attempt to 
obtain a copy of all records relating to 
his treatment of the veteran that are not 
already of record, to specifically 
include all records which served as a 
basis for his November 1991 opinions as 
to the etiology of the right eye and 
hearing loss disabilities at issue.

3.  Then, the RO should schedule the 
veteran for VA opthamology and ear 
examinations by board certified 
specialists, if available, to determine 
the etiology of any currently manifested 
right eye vision loss and hearing loss.  
All indicated studies must be performed.  
The claims files must be made available 
to the examiners for review, and the 
examination reports should reflect that 
such review was accomplished.  The 
examiners should offer opinions as to the 
etiology of any currently manifested 
right eye vision loss and hearing loss, 
including whether it is at least as 
likely as not that currently manifested 
right eye vision loss or hearing loss are 
related to inservice injury.  A complete 
rationale for all opinions should be 
provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
service connection for right eye vision 
loss and hearing loss.  

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

